t c summary opinion united_states tax_court ana maria rodriguez petitioner v commissioner of internal revenue respondent docket no 9409-04s filed date ana maria rodriguez pro_se thomas m newman for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure after concession sec_1 by the parties the issue for decision is whether respondent abused his discretion in denying petitioner’s request for relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and they are so found the stipulation of facts the second stipulation of facts and the attached exhibits are incorporated by this reference at the time of filing the petition petitioner resided in salinas california petitioner and manuel rodriguez2 were married in date and they separated sometime in date petitioner filed for a divorce in however that matter was still pending at the time of trial petitioner was employed as a day care respondent concedes that petitioner is not liable for a sec_6662 penalty of dollar_figure petitioner concedes that she received dollar_figure in interest_income from wells fargo bank in tax_year on date respondent issued to mr rodriguez a notice of filing of petition and right to intervene mr rodriguez did not file a notice of intervention provider and mr rodriquez was employed as a regional sales manager during mr rodriguez participated in gambling activities and had gambling winnings of dollar_figure mr rodriguez was a participant in an individual_retirement_account ira and in he received a distribution of dollar_figure there is no indication in the record that mr rodriguez was years of age or older at the time of the distribution petitioner was not a participant in an ira petitioner was responsible for paying the family’s household finances mr rodriguez was responsible for the joint tax returns mr rodriguez hired lydias one day tax service tax preparer to prepare the tax_return petitioner had limited english proficiency and required an interpreter at trial petitioner and mr rodriguez filed a joint form_1040 u s individual_income_tax_return for the return reported gambling income of dollar_figure petitioner and mr rodriguez also reflected total pension and annuities of dollar_figure on line 16a of the return however the taxable_amount was reported as dollar_figure petitioner signed the tax_return reviewed the amounts relevant to her income and deductions and asked mr rodriguez and the tax preparer questions regarding mr rodriguez’s income on date petitioner submitted a form 8857-sp request for innocent spouse relief seeking relief from joint_and_several_liability on the tax_return on date respondent issued to petitioner and mr rodriguez a deficiency_notice for the taxable_year respondent determined that petitioner and mr rodriguez omitted gambling income in the amount of dollar_figure and income in the amount of dollar_figure from an ira distribution on date petitioner filed a timely petition with this court respondent concedes that petitioner did not have knowledge that mr rodriguez received gambling income in tax_year in excess of dollar_figure accordingly respondent agrees that petitioner is entitled to relief from liability for tax on dollar_figure the difference between the actual income received dollar_figure and the income reported on the tax_return dollar_figure pursuant to sec_6015 petitioner concedes that she had knowledge of a dollar_figure distribution but she did not know that the actual amount of the distribution was dollar_figure respondent concedes that petitioner is entitled to sec_6015 relief from liability for tax on dollar_figure the difference between the actual distribution dollar_figure and the distribution reflected on the tax_return dollar_figure petitioner asserts that she is entitled to relief under sec_6015 because mr rodriguez was responsible for preparing their tax_return and he chose the tax preparer petitioner asserts that she did not know of mr rodriguez’s total gambling winnings or the amount of the distribution from mr rodriguez’s ira account petitioner also asserts that she has no knowledge of the tax laws respondent asserts that petitioner who was granted relief under sec_6015 is not entitled to additional relief under sec_6015 from liability for tax on the dollar_figure gambling income and dollar_figure ira distribution primarily because she had actual knowledge of both amounts at trial respondent asserted that petitioner could not be considered for relief under sec_6015 since she had been granted partial relief under sec_6015 in a supplemental memorandum respondent conceded that petitioner could be considered for relief under such circumstances nevertheless respondent asserts that taking into consideration all the factors under sec_6015 petitioner is not entitled to relief discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse may seek relief from joint_and_several_liability under sec_6015 a spouse may qualify for relief from liability under sec_6015 or if eligible may allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 to the extent that relief is not available under sec_6015 or c 114_tc_324 114_tc_276 except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir a prerequisite to granting relief under sec_6015 or c is the existence of a tax_deficiency sec_6015 and c 120_tc_62 here after an examination of the joint_return respondent determined a deficiency of dollar_figure petitioner sought and was granted partial relief by respondent under sec_6015 as previously indicated petitioner was granted relief from liability for tax on dollar_figure the difference between the gambling income reported of dollar_figure and the gambling income received of dollar_figure and dollar_figure the difference between the ira distribution reflected of dollar_figure and the ira distribution received of dollar_figure petitioner claims that she is entitled to equitable relief under sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability we have jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 fernandez v commissioner supra pincite we review such denial of relief to decide whether respondent abused his discretion by acting arbitrarily capriciously or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir our review is not limited to respondent’s administrative record 122_tc_32 petitioner is not entitled to relief under sec_6015 as to the gambling income petitioner is entitled to be considered for relief under sec_6015 where there is an unpaid tax or deficiency the dollar_figure of gambling income was reported on the return as income and petitioner and mr rodriguez received a refund based on the fact that withholding exceeded the tax reported on the return thus petitioner cannot be considered for equitable relief as to the gambling income under sec_6015 since there is not an unpaid tax or deficiency with respect to this item petitioner can be considered for relief under sec_6015 as to the amount of the ira distribution omitted from the return resulting in a deficiency the dollar_figure distribution was reflected on the return however only dollar_figure of that amount was reported as the taxable_amount as indicated petitioner was granted relief under sec_6015 as to the difference between the ira distribution reflected on the return dollar_figure and the actual amount of the ira distribution dollar_figure the difference is dollar_figure petitioner now seeks additional relief on the difference between the amount reflected on the return as a distribution dollar_figure and the amount reported on the return as income dollar_figure the difference of dollar_figure the commissioner has prescribed procedures for determining whether a spouse qualifies for relief under subsection f the procedures set forth in revproc_2000_15 2000_1_cb_447 have been superseded by revproc_2003_61 2003_2_cb_296 revproc_2003_61 sec_4 2003_2_cb_297 sets forth seven threshold conditions that must be satisfied respondent agrees that all the threshold conditions have been met revproc_2003_61 2003_2_cb_296 which supersedes revproc_2000_15 2000_1_cb_447 is effective for requests for relief filed on or after date or requests for relief pending on date for which no preliminary determination_letter has been issued as of date the request for relief was submitted on date once the seven threshold conditions are satisfied revproc_2003_61 sec_4 provides factors to consider in determining whether to grant equitable relief petitioner satisfies the threshold provisions therefore we consider the factors in revproc_2003_61 sec_4 a and b to decide whether respondent abused his discretion in denying equitable relief under sec_6015 revproc_2003_61 sec_4 a i marital status this factor weighs in favor of relief if the requesting spouse and the nonrequesting spouse are divorced legally_separated or living apart petitioner and mr rodriguez are married but have maintained separate households since date this factor weighs in favor of granting relief to petitioner ii economic hardship a taxpayer might experience economic hardship if he or she is unable to pay basic reasonable living_expenses sec_301_6343-1 proced admin regs it is the taxpayer’s burden to show both that the expenses qualify and that the expenses are reasonable monsour v commissioner tcmemo_2004_190 petitioner has provided no evidence that she would be unable to pay basic living_expenses if she is held liable for the deficiency there is no evidence that we need not consider revproc_2003_61 sec_4 c b pincite since that section relates to underpayments petitioner would suffer economic hardship upon denial of relief this factor weighs against granting petitioner relief iii knowledge or reason to know in the case of an income_tax_liability that arose from a deficiency the fact that the requesting spouse did not know and had no reason to know of the item giving rise to the deficiency is a factor in favor of granting relief revproc_2003_61 sec_4 a iii b by contrast the fact that the requesting spouse knew or had reason to know of the item giving rise to the deficiency is a factor weighing against relief id this factor is not weighed more heavily than other factors however it is a strong factor weighing against relief petitioner must establish that she did not know and had no reason to know about mr rodriguez’s ira distribution in evaluating whether a spouse had reason to know of an item revproc_2003_61 supra provides that we may consider the spouse’s level of education any deceit or evasiveness the spouse’s degree of involvement in business and household financial matters and her business or financial expertise see also 887_f2d_959 9th cir factors to consider whether a spouse knew or had reason to know of a substantial_understatement include spouse’s level of education spouse’s involvement in family’s business and financial affairs presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and culpable spouse’s evasiveness and deceit concerning couple’s finances petitioner’s level of education was not made a part of the record however given her limited english proficiency her understanding of the tax_return was likely somewhat limited petitioner was responsible for paying the household expenses and taking care of her three daughters while mr rodriguez was responsible for preparing the couple’s tax returns we conclude that petitioner was at least somewhat experienced in financial matters and in running a household petitioner also had some control_over financial matters because she asked the tax preparer at lydia’s tax service questions regarding certain items relating to mr rodriguez’s income petitioner also testified that she tried to understand the amounts included on the return the record does not reflect a difference in petitioner’s lifestyle or the presence of expenditures that appear lavish or unusual in comparison to the family’s past levels of income petitioner’s standard of living and spending patterns reflect those of someone attempting to raise three daughters as a single parent on one income while petitioner testified that she was unaware of the amount of the ira distribution we note that she has previously been granted relief to the extent of the amount not reflected on the return the amount of dollar_figure was reflected on the return as a pension distribution it appears that the actual reporting of dollar_figure of income was an error made by the preparer given that the dollar_figure was reflected on the return we conclude that petitioner knew or had reason to know of the pension distribution 992_f2d_1256 2d cir affg tcmemo_1992_228 levin v commissioner tcmemo_1987_67 iv nonrequesting spouse’s legal_obligation there was no legal_obligation pursuant to a divorce decree or agreement this factor is neutral v significant benefit a significant benefit is a benefit in excess of normal support sec_1_6015-2 income_tax regs petitioner did not live with her husband during the year in issue she worked as a nanny and there is no evidence that petitioner received any benefit beyond normal support from mr rodriguez this factor is neutral vi compliance with income_tax laws the question is whether the taxpayer has made a good_faith effort to comply with tax laws in tax years subsequent to the years for which relief is requested this factor is neutral as there is no evidence that petitioner has either failed to comply with or fully complied with tax obligations revproc_2003_61 sec_4 b this subsection lists factors that if present will weigh in favor of equitable relief but if not present will not weigh against relief the factors are i whether the nonrequesting spouse abused the requesting spouse and ii whether the requesting spouse was in poor mental or physical health neither of these factors is present in this case and accordingly they have no effect on the outcome additional factors petitioner argues that she lacked knowledge regarding the tax laws as the basis why she should be granted relief we have held that where a taxpayer relies on a professional tax preparer it is not inequitable to make either spouse liable because the error is based on a misunderstanding of the tax laws 57_tc_732 on the basis of our examination of the facts and circumstances in this case including the factors set forth in revproc_2003_61 sec_4 2003_2_cb_298 we conclude that respondent did not abuse his discretion by acting arbitrarily capriciously or without sound basis in fact in denying petitioner’s request for equitable relief under sec_6105 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
